Citation Nr: 0724220	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-12 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a 
deviated septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision by the RO in Providence, Rhode 
Island, which determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for a deviated septum.

Other records show that, in January 2003, the veteran also 
filed claims concerning a psychiatric disorder and hearing 
loss, which the RO denied in July and August 2003, 
respectively.  In response, he filed a timely notice of 
disagreement (NOD) in January 2004, and a statement of the 
case (SOC) was issued in December 2004.  However, he did not 
then perfect his appeal of those claims by filing a timely 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
So those claims are not before the Board.  See 38 C.F.R. 
§ 20.200 (2006).

As for the deviated septum claim that is before the Board, it 
is being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  VA will notify the veteran if further action 
is required.


REMAND

In March 1986, the RO denied the veteran's claim for service 
connection for a deviated septum.  The RO determined his 
deviated septum was a developmental abnormality (see 
38 C.F.R. §§ 3.303(c), 4.9), and that there was no evidence 
of trauma to his nose in service that might have otherwise 
caused it.  He was notified of that decision and apprised of 
his procedural and appellate rights, but he did not appeal, 
so that decision is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.1103 (2006).  He may, however, 
reopen this claim by submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; See also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
Veterans Claims Assistance Act (VCAA) requires VA to provide 
the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent, 20 Vet. App at 10.  On June 14, 2006, 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

In this case, the RO sent the veteran a VCAA notice letter in 
March 2004.  This letter informed him that in order to reopen 
his claim for service connection, he needed to submit new and 
material evidence, including evidence showing that his 
deviated septum existed from military service through the 
present.  However, as noted above, his previous clam for 
service connection was denied for a different reason; 
specifically, the RO concluded that his deviated septum was a 
developmental abnormality and not the result of trauma to his 
nose in service.  Since the March 2004 letter failed to 
address the specific reason for the previous denial of his 
claim, it did not comply with the Court's holding in Kent.  
This deficiency in the VCAA notice was not corrected in the 
March 2005 SOC, and it appears from the record that the 
veteran never received notice regarding what evidence would 
be needed to overcome the previous deficiency.  So a remand 
is required so he can be provided proper VCAA notice in 
accordance with Kent.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  To comply with Kent, send the 
veteran another VCAA letter - this time 
notifying him of the specific evidence 
necessary to substantiate the element of 
his claim for service connection that 
was found insufficient in the previous 
denial.  That is to say, he must be 
notified that the reason his claim for 
service connection was previously denied 
was because his deviated septum is 
considered a developmental abnormality 
and not the result of trauma to his nose 
while in the military.  So in order to 
reopen this claim, additional evidence 
is needed indicating he suffered an 
injury or disease to his septum in 
service that might otherwise account for 
this condition.  The evidence submitted 
must not be duplicative of evidence 
previously considered by the RO.

2.  Then readjudicate this claim in 
light of any additional evidence 
obtained. If it is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



